               Case 3:21-cv-00813-CRB Document 22 Filed 08/04/21 Page 1 of 3




     SHAMIS & GENTILE, P.A.
 1
     Joshua Moyer, Esq. (CA Bar No. 259908)
 2   401 W A Street, Suite 200
     San Diego, CA 92101
 3
     Telephone: 305-479-2299
 4   jmoyer@shamisgentile.com
 5
     EDELSBERG LAW, P.A.
 6   Scott Edelsberg, Esq. (CA Bar No. 330990)
     1925 Century Park E #1700
 7
     Los Angeles, CA 90067
 8   Telephone: 305-975-3320
     scott@edelsberglaw.com
 9
     Counsel for Plaintiff
10

11                             UNITED STATES DISTRICT COURT
12                           NORTHERN DISTRICT OF CALIFORNIA
13
     SCOTT DICKINSON,                            Case No. 3:21-cv-00813-CRB
14   individually and on behalf of all others
     similarly situated,                         CLASS ACTION
15
                 Plaintiff,                      JOINT STIPULATION OF
16                                               DISMISSAL
     vs.
17
     THE 1 DELIVERY SERVICE INC.,
18   a California corporation,
19                Defendant.
20

21

22

23

24

25

26

27

28
                                JOINT STIPULATION OF DISMISSAL
               Case 3:21-cv-00813-CRB Document 22 Filed 08/04/21 Page 2 of 3




 1           Plaintiff, Scott Dickinson, and Defendant, The 1 Delivery Service Inc.,
 2   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), do hereby stipulate to the
 3   dismissal of this action as follows:
 4       1. All claims of the Plaintiff, Scott Dickinson, individually, are hereby dismissed
 5           with prejudice, with each party to bear their own fees and costs.
 6       2. All claims of any unnamed member of the alleged class are hereby dismissed
 7           without prejudice.
 8
         Date: August 4, 2021
 9
         Respectfully submitted,
10

11   SHAMIS & GENTILE, P.A.
12   /s/ Joshua Moyer
     Joshua Moyer, Esq. (CA Bar No. 259908)
13   401 W A Street, Suite 200
14   San Diego, CA 92101
     Telephone: 305-479-2299
15   jmoyer@shamisgentile.com
16
     Counsel for Plaintiff
17

18   MCGUIREWOODS LLP
     /s/Jamie D. Wells
19   David C. Powell (SBN 129781)
20
     Jamie D. Wells (SBN 290827)
     Two Embarcadero Center
21   Suite 1300
     San Francisco, CA 94111
22
     Telephone: 415.844.9944
23   Facsimile: 415.844.9922
     dpowell@mcguirewoods.com
24
     jwells@mcguirewoods.com
25
     Counsel for Defendant
26

27

28                                           2
                              JOINT STIPULATION OF DISMISSAL
             Case 3:21-cv-00813-CRB Document 22 Filed 08/04/21 Page 3 of 3




                                     Certificate of Service
 1

 2         I hereby certify that on August 4, 2021, I electronically filed the foregoing
     document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
 3
     document is being served this day on all counsel identified below via transmission of
 4   Notices of Electronic Filing generated by CM/ECF or in some other authorized
     manner.
 5

 6   Respectfully submitted,
 7
                                            By: /s/ Joshua Moyer
 8                                                  Joshua Moyer, Esq.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            3
                               JOINT STIPULATION OF DISMISSAL
